Case 1:21-cv-00711-UNA Document 1-5 Filed 05/19/21 Page 1 of 2 PageID #: 50




                           EXHIBIT 5
Case 1:21-cv-00711-UNA Document 1-5 Filed 05/19/21 Page 2 of 2 PageID #: 51




                             GLOBAL SHIPPING MANAGEMENT INC



   INVOICE–DETENTION AT MONGLA - MV SEA TOPAZ – C/P DD 22ND DEC. 2020


   TO : MOZAHEDUL ISLAM FAROQUE-CHAIRMAN
            SANITA CERAMICS (TILES UNIT) PVT. LTD
            RAMGONJ ROAD, TUPAMARI, NILPHAMARI
            SANITA CERAMICS PVT. LTD
            NEW BAHU PARA, NILPHAMARI, BANGLADESH
   CC   :   PT. JAYEON SEJAHTERA

            WISMA GKBI,39/F, JL JENDRAL SUDIRMAN 28, JAKRTA,INDONESIA

   FM   :   GLOBAL SHIPPING MANAGEMENT INC

            AS AGENT FOR DISPONENT OWNERS METRO OCEAN LIMITED

   DATE:    17TH FEB. 2021                              INVOICE NO.:    GSMO-210217-1



   DETENTION CHARGE AT MONGLA PORT:

   1800LT 30TH JAN. – 1800LT 17TH FEB. 2021 TTL 18 DAYS X USD 11000.00=USD 198000.00



   KINDLY PLEASE REMIT THE SAID AMOUNT IN USD 198000.00         NET TO THE FOLLOWING

   OWNERS NOMINATED BANK ACCOUNT:

   BENEFICIARY NAME:     METRO OCEAN LIMITED

   BENEFICIARY ADDR: FLAT A 12F,KIU FU COMM’L BLDG,300 LOCKHART RD,WAN CHAI,HK

   ABA ROUTING NUMBER:       031100209

   USD ACCOUNT NUMBER:

   SWIFT (BIC):   CITIUS33

   BANK NAME:     CITIBANK

   BANK ADDRESS:     111 WALL STREET. NEW YORK, NY 10005, USA




   GLOBAL SHIPPING MANAGEMENT INC–AS AGENT FOR DISPONENT OWNERS

   METRO OCEAN LIMITED

                      306 VICTORIA HOUSE, VICTORIA, MAHE, SEYCHELLES
